ORDER
PER CURIAM.
In this consolidated appeal Sherry Dol-lins appeals from the trial court’s judgment affirming the Labor and Industrial Relation Commission’s (hereinafter, “the Commission”) award of workers’ compensation benefits. Pyramid Home Care, Inc. and Tri-County Group XV, Inc. cross-appeal from the Commission’s award of benefits.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find there was substantial and competent evidence in the record to support the Commission’s decision in all respects. Garibay v. Treasurer of Missouri, 930 S.W.2d 57, 59 (Mo.App. E.D.1996). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).